J-S10038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

ANDREW DODD

                            Appellant                No. 1991 EDA 2014


             Appeal from the Judgment of Sentence May 29, 2014
                In the Court of Common Pleas of Pike County
             Criminal Division at No(s): CP-52-CR-0000134-2014
                           CP-52-CR-0000136-2014


BEFORE: GANTMAN, P.J., STABILE, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                        FILED MARCH 04, 2015

        Appellant, Andrew Dodd, appeals from the judgment of sentence

entered in the Pike County Court of Common Pleas, following his negotiated

guilty plea to two counts of first-degree felony burglary and one count of

first-degree felony conspiracy to commit burglary.1 We affirm.

        The relevant facts and procedural history of this case are as follows.

The Commonwealth charged Appellant with burglary, conspiracy to commit

burglary, criminal trespass, theft by unlawful taking or disposition, theft by

deception, receiving stolen property, and criminal mischief, in connection

with Appellant’s unauthorized entrance into two residences on February 2,
____________________________________________


1
    18 Pa.C.S.A. §§ 3502(a)(2) and 903 (§ 3502 related), respectively.


_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S10038-15


2014. On May 29, 2014, Appellant entered a negotiated guilty plea to two

counts of burglary of a home―no one present, and one count of conspiracy

to commit burglary of a home―no one present.2 That same day, with the

benefit of a presentence investigation (“PSI”) report, the court sentenced

Appellant to consecutive terms of two (2) to four (4) years’ imprisonment for

each burglary conviction, and a concurrent term of one (1) to two (2) years’

imprisonment for the conspiracy conviction, for an aggregate sentence of

four (4) to eight (8) years’ imprisonment.

       On June 9, 2014, Appellant timely filed a post-sentence motion, which

the court denied on June 10, 2014. Appellant timely filed a notice of appeal

on July 9, 2014. The next day, the court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Appellant timely complied on July 30, 2014.

       Appellant raises one issue for our review:

          DID THE [TRIAL] COURT ABUSE ITS DISCRETION AND
          COMMIT AN ERROR OF LAW WHEN IT DENIED
          [APPELLANT’S] REQUEST FOR ACCEPTANCE INTO THE
          RECIDIVISM RISK REDUCTION INCENTIVE (“RRRI”)
          PROGRAM?

(Appellant’s Brief at 4).

       Appellant argues he was entitled to acceptance into the RRRI program

because he was not convicted of any enumerated disqualifying offenses and
____________________________________________


2
 Admission into the Recidivism Risk Reduction Incentive (“RRRI”) program
was not a term of Appellant’s negotiated plea.



                                           -2-
J-S10038-15


he did not demonstrate a history of present or past violent behavior.

Appellant contends his convictions do not constitute crimes showing “present

violent behavior,” because the convictions were classified as burglary of a

home—no one present and are merely offenses against the “property rights”

of the owner. Appellant insists burglary of a home, where no one is present,

cannot constitute a crime of violence because there is no threat of violence

or harm to any person. Appellant concludes the court improperly deemed

him ineligible for the RRRI program, and this Court must vacate and remand

for resentencing. We disagree.

     The RRRI statute provides, in pertinent part, as follows:

        § 4505. Sentencing

              (a) Generally.―At the time of sentencing, the court
        shall make a determination whether the defendant is an
        eligible offender.

                                 *    *    *

              (c) Recidivism risk reduction incentive minimum
        sentence.―If the court determines that the defendant is
        an eligible offender or the prosecuting attorney has waived
        the eligibility requirements under subsection (b), the court
        shall enter a sentencing order that does all of the
        following:

                  (1) Imposes the minimum and maximum
           sentences as required under 42 Pa.C.S. § 9752
           (relating to sentencing proceeding generally).

                 (2) Imposes the recidivism risk reduction
           incentive minimum sentence. The recidivism risk
           reduction incentive minimum shall be equal to three-
           fourths of the minimum sentence imposed when the
           minimum sentence is three years or less.         The

                                     -3-
J-S10038-15


              recidivism risk reduction incentive minimum shall be
              equal to five-sixths of the minimum sentence if the
              minimum sentence is greater than three years. …

                                       *       *    *

61 Pa.C.S.A. § 4505.        The RRRI statute defines an eligible offender as an

offender who, inter alia, “[d]oes not demonstrate a history of present or past

violent behavior.” 61 Pa.C.S.A. § 4503.3 The statute does not define what

constitutes a “history of present or past violent behavior.”                    See id.

Nevertheless, “an unprivileged entry into a building or structure where

people are likely to be found is a clear threat to their safety and every

burglar knows when he attempts to commit his crime that he is inviting

dangerous resistance.” Commonwealth v. Pruitt, 597 Pa. 307, 321, 951

A.2d 307, 331 (2008), cert. denied, 556 U.S. 1131, 129 S.Ct. 1614, 173

L.Ed.2d 1001 (2009) (internal citations and quotation marks omitted).

       Recently, our Supreme Court expressly held that first-degree burglary

constitutes    “violent    behavior”       for     purposes   of   the   RRRI   statute.

Commonwealth v. Chester, ___ Pa. ___, 101 A.3d 56 (2014).                            In

reaching its decision, the Court explained:

          [A]lthough burglary involves the unlawful entry of another
          person’s property, and although burglary is characterized
          as a property crime for purposes of the Pennsylvania
          Uniform Crime Report, it is well established within our case
____________________________________________


3
  The statute also enumerates disqualifying offenses, including offenses
involving deadly weapons, personal injury crimes as defined in the Crime
Victims Act, certain sexual offenses, and specific drug offenses. See id.



                                            -4-
J-S10038-15


       law that burglary is a crime of violence as a matter of law,
       signifying that first-degree burglary necessarily constitutes
       violent behavior in all contexts, including under Section
       4503(1) [of the RRRI statute]. Indeed, …burglary has
       been treated as a crime of violence dating back to the
       common law of England, which defined burglary as a
       forcible invasion into the home with the intent to commit a
       felony therein, and punished burglars with death because
       of the great public policy involved in shielding the citizenry
       from being attacked in their homes and in preserving
       domestic tranquility. Based upon those same motivations,
       and wishing to protect people from the threat of violence
       in other situations, our legislature expanded the common
       law scope of burglary when it drafted the Crimes Code,
       including within its definition various types of buildings and
       structures in addition to the home, and extending the
       definition to encompass both daytime and nighttime
       intrusions.

       We continue to view burglary as a crime of violence today
       based upon the well settled notion that non-privileged
       entry…poses a threat of violence to persons. …

       Moreover, the Crimes Code treats first-degree burglary
       distinctly from second-degree burglary, as first-degree
       burglary       contemplates      the      potential      for
       confrontation, whereas second-degree burglary does not.
       At the time [a]ppellant was charged, the burglary statute
       distinguished first-degree burglary from second-degree
       burglary based upon whether the building or structure
       entered was adapted for overnight accommodation and
       whether an individual was present at the time of entry.
       Only if neither of these conditions [was] true—i.e., that
       there was no risk of confrontation—was the entry a
       second-degree burglary. Thus, in light of Pennsylvania’s
       long-standing view of burglary as a violent crime, as well
       as the fact that first-degree burglary is treated distinctly,
       and more severely, under Pennsylvania law, we have no
       hesitancy in concluding a conviction for first-degree
       burglary constitutes “violent behavior” under Section
       4503(1).

       Furthermore, while [a]ppellant contends his first-degree
       burglary conviction was not “violent behavior” because he

                                   -5-
J-S10038-15


        did not employ violence during the burglary, it is an
        offender’s non-privileged entry, which invites
        dangerous resistance and, thus, the possibility of the
        use of deadly force against either the offender or the
        victim, that renders burglary a violent crime, not the
        behavior that is actually exhibited during the
        burglary. Thus, the fact that [a]ppellant did not actually
        engage in any violent acts while committing first-degree
        burglary does not render that crime “non-violent.”
        Similarly, we decline to accept the invitation…to depart
        from our well established case law—finding burglaries to
        be violent by their very nature—to instead engage in a
        case-by-case evaluation into whether a particular burglary
        conviction constitutes “violent behavior” under Section
        4503(1). Thus, …a conviction for first-degree burglary, a
        crime of violence, constitutes violent behavior for purposes
        of Section 4503(1).

Id. at ___, 101 A.3d at 64-65 (internal citations, quotation marks, and

footnotes omitted) (emphasis added).

     The relevant version of the burglary statute at the time of Appellant’s

offenses provided:

        § 3502. Burglary

           (a) Offense defined.―A person commits the offense
        of burglary if, with the intent to commit a crime therein,
        the person:

              (1) enters a building or occupied structure, or
           separately secured or occupied portion thereof that is
           adapted for overnight accommodations in which at the
           time of the offense any person is present;

              (2) enters a building or occupied structure, or
           separately secured or occupied portion thereof that is
           adapted for overnight accommodations in which at the
           time of the offense no person is present;

              (3) enters a building or occupied structure, or
           separately secured or occupied portion thereof that is

                                   -6-
J-S10038-15


              not adapted for overnight accommodations in which at
              the time of the offense any person is present; or

                 (4) enters a building or occupied structure, or
              separately secured or occupied portion thereof that is
              not adapted for overnight accommodations in which at
              the time of the offense no person is present;

                                       *       *   *

              (c)    Grading.―

                  (1) Except as provided in paragraph (2), burglary
              is a felony of the first degree.

                 (2) An offense under subsection (a)(4) is a felony
              of the second degree.

                                       *       *   *

18 Pa.C.S.A. § 3502(a), (c).4

       Instantly, the trial court explained:

          Appellant alleges this [c]ourt erred in determining
          Appellant is not eligible for a RRRI sentence based upon
          his F1 Burglary conviction[s].      However, this [c]ourt
          respectfully disagrees. This [c]ourt considered numerous
          factors in sentencing Appellant and determined that
          Appellant was not eligible for a RRRI sentence. One of the
          factors this [c]ourt considered was Appellant’s Pre-
          Sentence Investigation (“PSI”) [report]. The PSI revealed
____________________________________________


4
  The legislature amended the burglary statute on December 23, 2013
(effective February 21, 2014). Consistent with the version in effect at the
time of Appellant’s offenses, the current burglary statute classifies all
burglaries as first-degree felonies, with the exception of those burglaries
where the defendant enters a building or occupied structure not adapted for
overnight accommodations, and no person is present, which are second-
degree felonies (unless the actor’s intent is to commit theft of a controlled
substance, in which case, the burglary is a first-degree felony). See 18
Pa.C.S.A. § 3502(a)(4), (c) (as amended).



                                           -7-
J-S10038-15


          that Appellant has a serious criminal history which included
          three previous Burglary offenses and one of the Burglary
          offenses was a F1 Burglary. Additionally, the Burglary
          offenses Appellant pled guilty to in this matter were also
          graded as F1 Burglaries. Although such crimes are not
          considered personal injury crimes, convictions of multiple
          F1 Burglaries demonstrate that Appellant has a history of
          violent behavior as well as presently continues to exhibit
          that behavior. Therefore, because of Appellant’s history of
          present and past violent behavior he was not eligible for a
          RRRI sentence and we continue to stand by our decision.

          Finally, Appellant alleges this [c]ourt’s holding that
          Appellant is ineligible for the RRRI sentence is contrary to
          the holding in Commonwealth v. Gonzalez, 10 A.3d
          1260 (Pa.Super. 2010)[, appeal denied, 610 Pa. 616, 21
          A.3d 1190 (2011)]. This [c]ourt respectfully disagrees.
          The Superior Court’s holding was specifically related to a
          F2 Burglary which by definition does not involve the risk of
          violence, or injury to another person. [Id. at 1262.]
          Here, Appellant pled guilty to two Counts of F1 Burglary.
          Although no one was present there still existed a risk of
          injury or violence to another person had someone been
          home. Therefore, this [c]ourt’s holding was not contrary
          to Gonzalez and we continue to stand by our decision.

(Trial Court Opinion, filed August 26, 2014, at 3-4).5 We accept the court’s

analysis.6 See Chester, supra; Pruitt, supra.

       Our Supreme Court’s decision in Chester controls.            Appellant’s

unprivileged entry into a home, where people are likely to be found,

____________________________________________


5
 The trial court did not have the benefit of our Supreme Court’s decision in
Chester when it issued its Rule 1925(a) opinion.
6
  The certified record does not contain Appellant’s PSI report, so we are
unable to verify the details of his criminal history. Nevertheless, the record
confirms that Appellant has a prior record. Additionally, Appellant does not
contest on appeal the trial court’s statements regarding his PSI report.



                                           -8-
J-S10038-15


constituted a threat to the safety of others. See Chester, supra; Pruitt,

supra. Appellant attempts to distinguish Chester by emphasizing that the

defendant in Chester committed a burglary of a home where someone was

present;    importantly,     the   Supreme       Court’s   analysis   focused   on   the

defendant’s intrusion into a home, which by its nature, contemplates the

potential for confrontation, regardless of whether someone is present.

See id. Likewise, the burglary statute classifies an intrusion into a home as

a first-degree felony, regardless of whether a person is present.7              See 18

Pa.C.S.A. § 3502(a)(1), (a)(2), (c).                Because the circumstances of

Appellant’s case evidenced prohibited violent behavior for RRRI purposes,

the court properly deemed Appellant ineligible for RRRI sentencing. See 61

Pa.C.S.A. §§ 4503, 4505. Accordingly, we affirm.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/4/2015



____________________________________________


7
 Appellant’s other attempts to distinguish his case from Chester are equally
unavailing.



                                           -9-